EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT NAME JURISDICTION OF INCORPORATION Informatica Australia PTY Limited Australia Informatica Belgie N.V. Belgium Informatica International do Brazil Ltd. Brazil IS Informatica Software Ltda. Brazil Striva Technology Inc. California Informatica Software Ltd. Canada Informatica Cayman Ltd. Cayman Islands Informatica (Beijing) Information Technology Company Ltd China Identity Systems, Inc. Delaware Informatica Federal Operations Delaware Informatica International, Inc. Delaware Itemfield, Inc. Delaware Similarity Systems, Inc. Delaware Striva Corporation Delaware Informatica France S.A.S. France Informatica GmbH Germany Informatica Software Limited Hong Kong Informatica Business Solutions Private Ltd. India Informatica Ireland Ltd. Ireland Tristlam Ltd. Ireland Itemfield Ltd. Israel Informatica Software Italia S.r.l. Italy Informatica Japan KK Japan Informatica Korea Corporation Korea Informatica Software de Mexico S. de R.L. de C.V. Mexico Informatica Software Services de Mexico SA de CV. Mexico Informatica Nederland B.V. The Netherlands Informatica Nederland C.V. The Netherlands INFA Software Philippines Corporation The Philippines Info Corp Informática Portugal, sociedade unipessoal Lda. Portugal Informatica S.E.A. Pte. Ltd. Singapore Informatica Data Integration Iberica Spain Informatica Software (Schweiz) AG Switzerland Informatica Taiwan Co. Ltd. Taiwan Informatica Software Limited United Kingdom Striva Technology Ltd United Kingdom Informatica Development Ltd. United Kingdom
